158 F.Supp.2d 776 (2001)
In re CENTURY BUSINESS SERVICES SECURITIES LITIGATION
No. 1:99CV2200.
United States District Court, N.D. Ohio, Eastern Division.
August 21, 2001.
Dennis R. Lansdowne, Spangenberg, Shibley, Lancione & Liber, Cleveland, OH, Jack Landskroner, Monica Zunt, Landskroner Law Firm, Cleveland, OH, Steven E. Cauley, Scott E. Poynter, Cauley Geller Bowman & Coates, Little Rock, AR, for Jim A Darby.
Daniel P. Mascaro, Paul P. Eyre, Baker & Hostetler, Cleveland, OH, David H. Kistenbroker, Leah J. Domitrovic, Pamela G. Smith, Theresa L. Davis, Katten, Muchin & Zavis, Chicago, IL, Gregg C. Laswell, J. Stephen Barrick, Akin, Gump, Strauss, Hauer & Feld, Houston, TX, for Century Business Services, Inc., Michael G Degroote, Keith W Reeves, Charles D Hamm, Jr., Craig L Stout, Gregory J Skoda, Edward F Feighan, Douglas R Gowland.

ORDER
MATIA, Chief Judge.
The within matter is before the Court on a stipulation among plaintiffs for lead plaintiff and lead counsel (Doc. 52). On March 30, 2001, the Court denied all pending motions for lead plaintiff and lead counsel. In denying those motions, the Court wrote that "[a]bsent a resolution by plaintiffs and their chosen counsel, the Court will hold a hearing to resolve the matter of lead plaintiff and lead counsel." On May 2, 2001, the remaining plaintiffs' counsel filed the stipulation at bar.[1] The Court will treat the stipulation as a proposed motion for lead plaintiff and lead counsel pursuant to the Private Securities Litigation Reform Act (the "Reform Act"). 15 U.S.C. § 78u. Having concluded that the stipulated motion comports with the Reform Act, the Court hereby GRANTS plaintiffs' motion and appoint plaintiffs' choices for lead plaintiffs, lead counsel, and liaison counsel. Accordingly,
The Court ORDERS that lead plaintiffs must file an amended complaint in the consolidated action no later than September 3, 2001. Motions to dismiss, if any, must be submitted no later than forty-five (45) days after the filing of the amended complaint. Should counsel for defendants file a motion to dismiss, lead plaintiffs' memorandum in opposition will be due forty-five (45) days after the motion is filed. Reply memoranda, if necessary, shall be submitted within thirty (30) days of lead plaintiffs' memorandum in opposition. Pursuant to the Reform Act, discovery will be stayed during the pendency of any motions to dismiss. 15 U.S.C. § 78u-4(b)(3)(B).
It is FURTHER ORDERED that the following cases, filed subsequent to the lead case and having been consolidated into the above-captioned matter, will be dismissed without prejudice in separate orders:
1. Case No. 1:99cv02337, Iannotta v. Century Business Services;

2. Case No. 1:99cv02467, DeBolt v. Century Business Services;

3. Case No. 1:00cv00340, Korn v. Century Business Services;


*777 4. Case No. 1:00cv00386, Gochman v. Century Business Services;

5. Case No. 1:00cv00584, Marsh v. Century Business Services; and
6. Case No. 1:00cv01133, Albert v. Century Business Services.

The parties are reminded that all further documents are to be captioned as In re Century Business Services Securities Litigation, Case No. 1:99CV2200.
The Clerk of Court shall issue a copy of this Memorandum of Opinion and Order to Edward W. Cochran, Esq., Cochran & Cochran, 2872 Broxton Road, Shaker Heights, OH 44120; Bernard M. Gross, Esq., Deborah R. Gross, Esq. and Christopher T. Reyna, Esq., Law Offices of Bernard M. Gross, 1500 Walnut Street, 6th Floor, Philadelphia, PA 19102; Daniel P. Mascaro, Esq. and Paul P. Eyre, Esq., Baker & Hostetler, 3200 National City Center, 1900 East Ninth Street, Cleveland, OH XXXXX-XXXX; David H. Kistenbroker, Esq. and Leah J. Domitrovic, Esq. Esq., Katten, Muchin & Zavis, 525 West Monroe, Ste. 1600, Chicago, IL XXXXX-XXXX; Christopher Lovell, Esq., Peggy Wedgworth, Esq., Lovell & Stewart, 500 Fifth Avenue, New York, N.Y. 10110; Karl Barth, Esq., Hagens & Berman, 1301 Fifth Avenue, Suite 2900, Seattle, WA 98101; Dennis R. Landsdowne, Esq., Spangenberg, Shibley, Lancione & Liber, 2400 National City Center, 1900 East Ninth Street, Cleveland, OH, XXXXX-XXXX.
IT IS SO ORDERED.
NOTES
[1]  The firm of Cauley, Geller, Bowman, and Coates, and their liaison counsel, The Landskroner Law Firm, filed a motion to withdraw as attorneys for plaintiffs. The Court granted that motion in a separate entry.